Exhibit The Securities To Which This Agreement Relates Have Not Been Registered Under The United States Securities Act Of 1933, As Amended (The “1933 Act”) And The Rules And Regulations Promulgated Thereunder And May Not Be Offered Or Sold Directly Or Indirectly (A) Within The United States Or To Or For The Account Or Benefit Of U.S. Persons (As Defined In Regulation S) Except Pursuant To An Effective Registration Statement As To Such Securities Under, Or An Exemption From, The Prospectus And Registration Requirements Of The 1933 Act, Or (B) In the Republic of Hungary Or To Residents Of Republic of Hungary Except Pursuant To The Applicable Securities Laws And Regulations Or Pursuant To An Exemption Order Made By The Appropriate Governmental Securities Regulator(S). Subscription Agreement DatedDECEMBER 3, 2009 For Reference By and Between A.Power of the Dream Ventures, Inc., a Delaware corporation having its principal office at 1095 Budapest, Soroksari ut 94-96, Hungary (the “Company”); And B.The undersigned subscriber [oa natural person,o a trust,o a corporation,x a partnership,o other (please specify) RIBZ Plus Tanácsadó Kft., having an office or residential address, as the case may be, set forth on the Signature Page hereto (the “Subscriber”). Recitals Whereas, the Company is offering on a no minimum basis (the “Offering”) up to an aggregate of 55,555 shares (the “Offered Shares”) of its common stock (the “Common Stock”) in 1 unit of 55,555 Offered
